DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 and 14 are objected to because of the following informalities:
Claim 6 recites “lowered fast” in line 3 but should instead read --lowered faster--.
Claims 7-8 are objected to due to dependence from claim 6. 
Claim 14 ends with a semicolon but should instead be punctuated with a period. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,260,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate each of the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0071384) in view of Davis (US 6,769,265).
	As to claims 1-2 and 4-6, Lu teaches a method for controlling a refrigerator 100 for a vehicle, the method comprising:
	turning on a switch of the refrigerator 100 when the vehicle is started (paragraph 22 teaches switches for turning refrigerator on an off);
	measuring a first temperature in an interior of the refrigerator 100 a first time (paragraph 33); and
	determining whether to operate the refrigerator 100 in a normal mode or in a quench mode wherein the interior temperature of the refrigerator 100 is lowered faster than in the normal mode (paragraph 45).
	Lu does not explicitly teach measuring a second temperature in the interior of the refrigerator a second time after a predetermined period of time has elapsed from the first time, determining a temperature change in the interior of the refrigerator, and determining the operating mode based on the temperature change. However, Davis teaches measuring refrigerator temperature at multiple points in time to calculate a rate of change and determine if the rate of change of the temperature is positive or negative, wherein if the rate of change is positive the speed of a refrigerator compressor is increased to increase the cooling capacity of the refrigerator (col. 7, lines 1-14). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the operation of Lu such that the interior temperature is measured at a first time and a second time, a temperature change between the two measurements is determined, and if the change is positive the compressor speed is increased as taught by Davis to operate in the quench mode because it would provide expedited availability of stored items at a desired temperature.
	As to claim 3, Davis teaches operating in the normal mode when the temperature change in the interior is negative (col. 7, lines 1-14).
	As to claims 7-8, Lu teaches operating in the quench mode when the first temperature in the interior of the refrigerator 100 is higher than a reference temperature and operating in the normal mode when the first temperature in the interior of the refrigerator 100 is lower than the reference temperature (paragraph 45).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Bridges (US 5,500,305).
	As to claims 9-20, Lu, as modified, teaches most of the limitations of the claims as discussed in the rejections above, but does not explicitly teach a wall of the refrigerator 100 provided as a vacuum adiabatic body as required by claims 9 and 15. However, Bridges teaches that it is known to use such a vacuum adiabatic body for insulating a refrigerator (col. 1, lines 20-25), wherein the body includes a first place, a second plate, and a seal as claimed (Fig. 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu so that the refrigerator includes a wall provided as a vacuum adiabatic body in the manner as claimed and taught by Bridges in order to improve the insulative properties of the refrigerator and thus reduce the energy usage necessary to maintain the interior temperature of the refrigerator at a desired level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763